Citation Nr: 0015133	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-10 336A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 27, 1998, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for atrophy of 
the right leg, a back disorder, and flexion contractures of 
the fourth and fifth fingers of the left hand. 

REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter is currently before the Board on motion by the 
moving party (movant) as to whether there was CUE in a March 
27, 1998, Board decision. 



FINDINGS OF FACT

1.  The March 1998 Board decision had found that right leg 
atrophy, and flexion contractures of the fourth and fifth 
fingers of the left hand, had been manifested prior to the 
veteran's entry into service, and had not been aggravated by 
such service.  The March 1998 Board decision also found that 
a back disorder had not been incurred in or aggravated by 
service, and that arthritis could not statutorily be presumed 
to have been incurred during service.

2.  The movant has alleged that the Board committed error 
when it failed to obtain certain post-service medical 
records; he also alleges, essentially, that the Board relied 
on certain medical evidence to the exclusion of other medical 
evidence.   


CONCLUSION OF LAW

The movant's allegation of CUE in the March 27, 1998, Board 
decision in failing to grant service connection for atrophy 
of the right leg, a back disorder, and flexion contractures 
of the fourth and fifth fingers of the left hand, fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The movant has argued that there was CUE in the March 27, 
1998, Board decision in which his claims for service 
connection for atrophy of the right leg, a back disorder, and 
flexion contractures of the fourth and fifth fingers of the 
left hand were denied.


Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, set forth at 38 C.F.R. §§ 20.1400 - 1411 (1999).  
Under 38 C.F.R. § 20.1404(b), the motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy these requirements.  Motions that fail to comply 
with these requirements shall be denied.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after 

July 21, 1992, the record that existed 
when that decision was made includes 
relevant documents possessed by the 
Department of Veterans Affairs not later 
than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record. 

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application 

of a statute or regulation where, 
subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  That determination 
found that the evidence did not demonstrate that a pre-
existing right leg atrophy, or pre-existing flexion 
contractures of the fourth and fifth fingers of the left 
hand, had increased in severity during service.  It was also 
found that a back disorder had not been incurred in or 
aggravated by service, or that arthritis could be presumed to 
have been so incurred.

In particular, the movant alleges that the Board erred by 
failing to secure all pertinent medical evidence, and thereby 
failing in its duty to assist the claimant.  Failure to 
comply with the duty to assist, however, is specifically 
precluded by regulation as a basis upon which to allege CUE.  
38 C.F.R. § 20.1403(d)(2) (1999).  Similarly, it must be 
pointed out that the United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court), has held that any breach by VA of its duty 
to assist "cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The movant, in his motion for CUE consideration, cites the 
Court's decision in Culver v. Derwinski, 3 Vet. App. 292 
(1992), wherein the Court held that VA failed to meet its 
statutory duty to assist a claimant who presented a well-
grounded claim when it failed to acquire certain medical 
records of which it had notice.  In Culver, however, the 
claimant cited specific names and dates of treatment, thereby 
furnished VA with the requisite notice.  Culver is not 
applicable with regard to the case at hand; rather, the 
movant indicated, in response to a request by VA for names 

and addresses of health care providers, that such information 
was not available.  VA accordingly cannot be said to have had 
notice of the records that the moving party avers were not 
obtained.

The movant's contentions, when read in conjunction with those 
raised by him pursuant to the claim adjudicated by the Board 
in March 1998, can also be interpreted as raising a CUE claim 
with regard to a rating action promulgated by VA's Chicago, 
Illinois, Regional Office in January 1948.  This rating 
action was issued in response to the October 1947 application 
for benefits in which he referenced private medical treatment 
in Topeka, Kansas, the record of which he states, in his 
motion that the March 1998 Board decision be revised on the 
basis of CUE, VA failed to obtain.  The question of whether 
that rating decision constituted CUE, however, is one that 
must be raised by the moving party at the regional office 
level; it is not a question that can be adjudicated on motion 
to the Board.

The movant has also alleged that the evidence of record at 
the time of the March 1998 Board decision clearly showed that 
his claimed conditions had been either incurred in or 
aggravated by service, thereby warranting service connection.  
However, such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).


The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "errors...are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the instant case, the facts before the Board at the time 
of the March 1998 decision included the movant's service 
medical records, which note both flexion contracture of the 
fourth and fifth fingers of the left hand, and right leg 
atrophy.  The records that had been developed since his 
discharge did not show that either of these disabilities, 
which had been deemed to have been manifested prior to his 
entrance into service, had increased in severity during that 
service, or that a back disorder that was initially 
manifested after service had in fact been present during 
service or was otherwise related to that service.  In support 
of his claim, the movant submitted newspaper articles and 
excerpts from treatises that related to post-polio syndrome 
and other latent effects of poliomyelitis.  The record also 
contains the reports of VA examinations, conducted pursuant 
to Board remand, in which the examiner specifically rejected 
the movant's contentions that his medical problems were 
related to service, but rather found that "there is no 
indication that any of the problems that he has at the 
present time are secondary to specific incidents occurring 
while on active duty." 

Accordingly, the failure to conclude that the movant's right 
leg and left hand disorders had increased in severity during 
service, or that a back disability had been incurred in 
service (or could be presumed to have been incurred in 
service) is not an 

"undebatable" error.  Rather, the March 1998 Board 
determinations were reasonable exercises of adjudicatory 
judgment and did not involve CUE.  The arguments of the 
movant relate to the interpretation and evaluation of the 
evidence.  While he has argued that the evidence does show 
that his disorders are related to service, and has 
specifically alleged that the reports of the VA examinations 
discussed above are of little probative value when compared 
to the scientific literature he has submitted, such arguments 
represent a clear-cut example of a disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.  

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the March 27, 
1998, decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the March 27, 1998 Board, decision 
on the grounds of CUE is denied. 


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


